Citation Nr: 1447757	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a back disability, to include lumbar strain, including on the basis of aggravation of a back disability by service-connected pes planus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from January 1993 to January 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had been submitted to reopen a claim for service connection for a back disability, and denied service connection for a back disability on the merits.
 
It is not entirely clear from the Veteran's statements whether she is or is not seeking service connection for a cervical spine (neck) disability.  The Veteran titled her claim as encompassing the "upper and lower" back.  Interpreting the Veteran's claim liberally, the Board assumes that the Veteran's claim of service connection for an "upper back" disability is meant to encompass a claim for service connection for a neck disability.  The claim for service connection for disability of any portion of the spine (lumbar, thoracic, cervical) is characterized as "back disability," and is so stated on the title page of this decision.

Another issue of a complex nature (which sometimes occurs in a paperless format) has been reviewed by the Board:  In August 2014, the Veteran submitted a timely substantive appeal regarding the denial of a service connection for service connection for tension headaches, claimed as migraine headaches.  However, the claim listed on the title page of this decision had already been transferred to the Board before a June 2014 statement of the case addressing a claim for service connection for headache disability was issued.  There is no record that the August 2104 substantive appeal, or the claims file, has been referred, or reviewed, by the Veteran's representative for preparation of written argument regarding the headache claim, and the appeal for service connection for headache disability has not yet been certified to the Board for appellate review at this time.

Simply stated, while the claim of service connection was appealed to the Board, it does not appear that the Veteran's representatives have reviewed this issue or been given the opportunity to provide written argument. 

The Board cannot address the headache issue until it has been reviewed by the Veteran's representative in the first instance.  While the Board does not wish to delay the adjudication of this case, the electronic files (Virtual VA and VMBS) reflect that due process procedures and administrative procedures required prior to appellate review have not yet been completed on this issue.  This claim of service connection for headaches is REFERRED to the agency of original jurisdiction (AOJ) for completion of the steps required for transfer of the claim to the Board for appellate review on this issue.  

This appeal was prepared based on the Veteran's virtual (electronic) file on the Veterans Benefits Management Systems (VBMS), including a Virtual VA electronic file in VBMS.  


FINDINGS OF FACT

1.  In March 2014, the Veteran's service treatment records, not previously of record, were associated with the Veteran's electronic file.  

2.  The competent medical evidence establishes that no back disability defined as chronic for VA purposes was diagnosed during service, had its onset in service, was aggravated by service, was manifested within one year of the Veteran's discharge, or is caused or aggravated by service-connected pes planus, and establishes that current lumbosacral strain was not incurred in service.


CONCLUSION OF LAW

1.  When additional service treatment records pertinent to a claim are obtained, new and material evidence is not required to reopen the claim.  Therefore, no issue regarding new and material evidence is applicable to the claim at this time and the claim is effectively reopened.  38 C.F.R. § 3.156 (2014).    

2.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she developed back pain in service, and this back pain persisted after service, eventually becoming too bad to control with over-the-counter pain medications, and now requires medical treatment.  Alternatively, she contends that, if back pain was not incurred in service, it is aggravated by pes planus, for which service connection has been granted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This provision for establishing service connection is applicable only to those disease defined as chronic for VA purposes.  Id. 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

"Aggravation" is defined for purposes of Veterans' benefits as a permanent worsening of the underlying condition.  A temporary flare-up of symptoms, alone, does not constitute aggravation.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, attention is directed to competency ("a legal concept determining whether testimony may be heard and considered"), credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In October 1993, the Veteran complained of low back pain after a road march.  The Veteran reported back pain in February 1995 and September 1995.  In February, a diagnosis of "muscle"(sic) was assigned, with a finding of decreased motion of the right upper thoracic paraspinous muscles.  In September 1995, a diagnosis of lumbar paravertebral muscle strain was assigned.  The Veteran's physical profile was limited, due to "foot pain and back pain."  She was allowed to walk or run at her own pace, and was restricted to 2 miles of marching and to lifting no more than 20 pounds.  

No diagnosis of a spine disability or disability of the back muscles was noted in the September 1995 separation examination.  The medical history notes weight gain and foot trouble, but includes no report of or reference to back pain or back injury, providing some evidence against this claim as it clearly indicates some problems, but not the back issue. 

In March 1996, the RO denied a claim of entitlement to service connection for an upper and lower back disability after the Veteran failed to report for examination. That denial became final in March 1997, when the time allowed for timely disagreement or appeal expired without a response from the Veteran.

In June 2009, the Veteran submitted a new claim for service connection for "back problems."  In February 2010, the claim "for chronic lumbosacral strain claimed as upper and lower back conditions" was denied.  Before the February 2010 rating decision became final, the Veteran again sought service connection for a back disability.  The RO determined that new and material evidence was required to reopen the claim.  

In March 2014, the Veteran's service treatment records, not previously of record, were associated with the Veteran's electronic file.  When additional service treatment records pertinent to a claim are obtained, new and material evidence is not required to reopen the claim.  Therefore, no issue regarding new and material evidence is applicable to the claim at this time.  See 38 C.F.R. § 3.156.  They have been reviewed.     

For the current claim, VA outpatient treatment records beginning in 2008 are available.  January 2008 VA records reflect that the Veteran was "slightly tender" in the paravertebral muscles in the upper and lower back, but forward bending at the waist and straight leg raising were negative.  Radiologic examination of the lumbosacral spine was interpreted as normal.  The examiner concluded that the Veteran's back pain was likely the result of deconditioning and of weight, providing highly probative evidence against this claim.   

VA outpatient treatment records dated in 2009 again reflect a notation of low back pain, "likely due to weak low back muscles."  The VA providers noted that a breast reduction was performed in 2003 and abdominoplasty was performed in 2005.  

In May 2010, the Veteran sought private evaluation of back pain.  See May 2010 private record of R.McB., MD, describing the Veteran as a "new patient.  The Veteran reported complaints of neck, upper back, and low back pain which had been present "for years" but was worsening.  

Importantly, the Veteran denied "any injury."  

Radiologic evaluation of the cervical spine disclosed mild degenerative disc disease; lumbar spine x-rays disclosed "no acute of significant degenerative changes."  In follow-up private evaluations, it was noted that the Veteran reported problems with low back pain and neck pain when she was still in the military, "lately getting worse."  A diagnosis of lumbar strain was thereafter assigned.

The diagnosis of lumbar strain is consistent with the Veteran's private physical therapy, which reflects that she had an altered gait due to decreased truck rotation, her sitting posture was poor, the lumbar lordosis was reduced, while the thoracic posture was kyphotic (hunched forward).  Decreased core strength was noted.  See OrthoCarolina May 2010 physical therapy notes.  

October 2010 MRI (magnetic resonance imaging) of the cervical spine disclosed straightening, to mild reversal, of the normal cervical lordosis.  There was a central disk bulge with minimal ventral thecal sac effacement at C3-4, mild disc bulge at C4-5, and posterolateral disk protrusion at C5-6.  The provider concluded that disc degenerative change predominated at the C5-6 level.  November 2010 MRI of the lumbar spine disclosed mild facet degenerative change at L4-5 and shallow central protrusion with no spinal or foraminal stenosis.  This evidence is unfavorable to the claim as not injury associated with service is indicated. 

In a January 2011 private medical statement, M.T.L., M.D., stated that he reviewed the Veteran's VA medical records, her active duty medical records, and private physician medical records.  The private provider opined that the Veteran's MRI results "reveal numerous issues with her discs and nerves."  M.T.L., M.D., further opined that the "current condition manifested by lumbar strain is the likely result of injuries suffered while on active military service."  

As a rationale, M.T.L., M.D., explained that the "injury occurred in the military likely initiated the degenerative process of the discs."  The opinion is favorable to the Veteran's claim.  However, the Veteran's own prior statements indicate no "injury" in service.

On VA examination conducted in February 2012, the Veteran reported that she did not seek post-service medical treatment for her back pain until 2008 or 2009, when she had increased back pain with standing, walking, or sitting.  

As noted above, the Veteran had active service from January 1993 to January 1996.  

Guarding or muscle spasm was present, but did not result in abnormal gait or spinal contour.  The examiner opined that it was less than likely that the Veteran incurred current low back pain in service.  This opinion is unfavorable to the claim, but does not address all aspects of the issue. 

The examiner who conducted June 2013 VA examination noted the Veteran believed that her chronic lumbar strain was due to service-connected pes planus with plantar fasciitis.  The Veteran described her back pain as constant, daily, sharp pain.  The Veteran reported radiation into her buttock areas when she sits in a car more than 3 minutes.  Straight leg raising was normal.  No arthritis or vertebral fracture was identified on radiologic examination of the spine.  The examiner concluded that there was no pathophysiology to support the contention that pes planus with plantar fasciitis was the cause of the Veteran's chronic lumbar strain.  

VA outpatient clinical records through December 2013 were reviewed.  These additional records reflect no change in diagnosis of a back disability, no assignment of an additional diagnosis for back disability, and reflect no change in the previously-expressed medical opinions.  

The favorable evidence consists of the lay statements provided by the Veteran and the medical opinion offered in 2011 by M.T.L., M.D. and the Veteran's lay statements.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  That notwithstanding, a Veteran's lay evidence as to more complex medical questions and issues of etiology is of diminished probative value.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In this case, the medical evidence establishes that identification of a cause for the Veteran's back disability has raised complex medical questions.  The cause of low back pain or cervical pain cannot generally be resolved based on common knowledge or symptoms observable by a lay person.  While the Veteran is capable of observing that she has experienced back pain, and when, the evidence in this case persuades the Board that the Veteran's opinion as to the cause(s) of back pain over a lengthy period of time is not of the same persuasive value as competent medical evidence, given the complex medical issues in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

There is no reason to doubt the sincerity of the Veteran's statements that she has experienced back pain chronically and continuously for many years (well after service).  However, her belief that the back pain she has now stems from the same cause (etiology) as the back pain she had in service is less persuasive than the opinions of the medical providers.  

The November 2011 statement provided by M.T.L., M.D., is limited to opinion that the Veteran's current "lumbar pain" was linked to injuries in service which likely initiated the degenerative process of the discs.  Dr. M.T.L.'s opinion does not address the etiology or onset of cervical pain.  Therefore, his medical statement is favorable only as to the claim for service connection for the thoracolumbar spine.  

Dr. M.T.L.'s opinion linking the Veteran's current back pain to her service is based on the Veteran's report that she had chronic back pain in service and continued to have the same type of chronic back pain following service.  As noted above, the Veteran, as a lay person, is not competent to provide opinion as to the underlying cause of back pain following her service.  Dr. M.T.L. did not reference objective clinical data shown by the record to support his opinion.  The persuasive value of the medical opinion is diminished because the only basis discussed for that opinion was the Veteran's report that her pain was chronic and unchanged since her service discharge.  However, she has indicated at time no back injury and the separation examination does not support her claim that she has had back problems at since service.  In fact, at points in this record during treatment for the back she does not clearly indicate that she has had back problems since service. 

The Veteran first sought post-service medical treatment for her back pain in 2008.  Given the fallibility of human memory, particularly when a complex determination such as the severity and nature of pain experienced over a lengthy period, the fact that Dr. M.T.L. based his opinion solely on the Veteran's report about her post-service pain reduces the persuasive value of his opinion.  

Dr. M.T.L. stated that the injuries in service "initiated the degenerative process of the discs."  However, Dr. M.T.L. did not explain how he determined that the "degenerative process of the discs" was the cause of the Veteran's low back pain.  He did not explain the inconsistency between his opinion and the statements made by the VA providers who treated the Veteran in 2008 and 2009.  He did not explain why a degenerative process of the discs in the lower back could have caused chronic low pain continuously since the Veteran's 1996 service discharge, when those degenerative changes had manifested only to a mild degree in 2010, more than 10 years following the Veteran's 1996 service discharge.  See November 2010 MRI (showing mild facet change, shallow central protrusion, L4-5, no spinal or foraminal stenosis).

Dr. M.T.L. also did not discuss whether any event that occurred in the lengthy period after the Veteran's discharge could have affected her lumbar spine, including the weight issue which was clearly noted as the cause of the problem in treatment records.  As noted above, Dr. M.T.L.'s opinion does not address the etiology of the Veteran's current cervical spine disability.  He has not discussed whether the event or injury that gave rise to the Veteran's cervical spine disability had an effect on the other segments of the Veteran's spine, to include low back pain.  The Veteran indicated, in her April 2012 substantive appeal, that the opinions provided by the private physicians should be of greater value than the opinions of the VA examiners because the private physicians conducted more thorough examinations.  However, the diagnoses and opinions of the private providers do not appear to be entirely consistent with the opinion rendered by Dr. M.T.L.  Moreover, he did not explain the reasoning underlying his opinion in terms of objective findings.  These factors diminish the value of his opinion.  

VA providers who initially treated the Veteran in 2008 and 2009 concluded that she did not have degenerative changes of the low back.  Those opinions are of great persuasive value, because those opinions were based on a variety of factors, including results of radiologic examination.  

Those VA treatment records, and the opinions stated therein, establish that the Veteran did not develop arthritis (degenerative changes) of any segment of spine, upper or lower, during her service or within the one-year presumptive period for arthritis following her service.  There is no medical opinion or evidence that the Veteran manifested degenerative changes of the back during the first year after her service discharge.  The best evidence in this case indicates a back problem that began many years after service (around 2008) caused by deconditioning and of weight. 

The records of her private treatment do not discuss the effect of her foot disability on her back pain.  Dr. M.T.L's opinion does not include discussion of back pain as caused by or secondary to or aggravated by pes planus.  The Board finds that there is no favorable competent medical evidence linking her service-connected foot disability to her current back pain.  The VA examination reports explain that the pathophysiology that would be expected if the Veteran's service-connected pes planus caused or aggravates her current back pain is not present.  The cause of the problem is clearly indicating within treatment records.     

In her 2012 substantive appeal, the Veteran stated that she had been told that her feet problems "play a big role in the issues I am having with my back."  The Board notes that the term "aggravation" is frequently used to describe temporary exacerbation or temporary worsening of symptoms.  For purposes of VA benefits, the law authorizes a grant of service connection based on aggravation only if the service-connected disability results in permanent worsening of the claimed disability.  In this case, there is no medical evidence that the Veteran's service-connected foot disorder has accelerated onset of a back disability or has permanently worsened the severity of a back disability.  The Board can readily understand that the Veteran has been told that her foot disability "aggravates" her back pain.  The law and regulations governing VA compensation do not include "temporary" aggravation as a basis for service connection, even though that is a commonly-understood meaning of the word.  The unfavorable medical evidence is of greater weight and persuasive value than the Veteran's lay opinion that current back pain is caused or aggravated her service-connected pes planus.  The best evidence in this case stands against the claim that one problem has permanently aggravated another problem. 

The preponderance of the evidence is against the Veteran's claim that she incurred a current back disability in service or as a result of her service or that current back disability results from or is permanently aggravated by service-connected foot disability.  The evidence is not in equipoise, and there is no reasonable doubt to be resolved in the Veteran's favor.  The claim must be denied.

Duty to assist

Letters issued in July 2009 and January 2013 advised the appellant of the criteria for service connection, including the criteria and evidence required to substantiate secondary service connection.  The Veteran's correspondence establishes that she understood what additional evidence might be relevant to substantiate her claim.  The appellant does not allege that she has been prejudiced by any defect in notice.

The duty to assist the Veteran also includes development of the evidence and review of service treatment records.  In this case, service treatment records were obtained in in 2014.  The Veteran submitted private medical records on several occasions.  The Veteran was afforded VA examinations, including in 2009, 2010, and 2013.  The Veteran raised additional theories of entitlement to service connection during the pendency of the claim.  Each contention was addressed in the examinations, considered as a whole.  

The Veteran did not identify the facility at which 2003 and 2005 surgeries were performed, nor did she identify the providers who treated her prior to or following the surgical procedures.  The Veteran has not identified any relevant records which have not been requested.  Even if the Board assumes such treatment, it does not provide a basis to associate this problem with service many years earlier.  In this regard, the critical issue in this case is whether the back problems cited in 2008 can be reasonably associated with either service or with a service connected disability.  Additional treatment records for a back disability will not provide evidence of the etiology of the problem in light of the evidence of record, which both clearly addresses the Veteran's contentions and provides highly probative evidence regarding the cause of the problem.  Therefore, remand of this case serves no constructive purpose.  The duties to notify and assist have been fulfilled.

ORDER

The appeal is reopened. 

The appeal for service connection for a back disability, to include lumbar strain, including on the basis of aggravation of a back disability by service-connected pes planus, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


